Citation Nr: 0913225	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a left elbow 
disability, to include arthritis with acute epicondylitis and 
bursitis.

5.  Entitlement to service connection for residuals of a left 
ankle sprain, to include gouty arthritis.

6.  Entitlement to service connection for a left knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in 
the United States Army from November 1975 to February 1976 
and on active duty from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims.  
The Veteran submitted a notice of disagreement in May 2006 
and subsequently perfected his appeal in October 2006.

In September 2008, the Veteran presented sworn testimony 
during a personal hearing in Jackson, Mississippi, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The Board notes that the Veteran submitted additional 
evidence after his August 2008 supplemental statement of the 
case was issued.  However, the documents submitted were 
either duplicative of evidence already of record or evidence 
not pertinent to the issues on appeal.  Thus, the issues on 
appeal decided herein need not be remanded for additional 
consideration by the RO.  See 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to service connection for a right 
knee disability and a left knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from residuals of 
frostbite that are the result of a disease or injury in 
service.

2.  Left ear sensorineural hearing loss was not shown during 
ACDUTRA.

3.  The veteran had left ear sensorineural hearing loss noted 
prior to his entry into active duty.

4.  Clear and unmistakable evidence establishes that the 
veteran's pre-existing left ear sensorineural hearing loss 
was not aggravated during or due to his active duty.

5.  The preponderance of the evidence is against a finding 
that a left elbow disability, to include arthritis with acute 
epicondylitis and bursitis, was affirmatively shown during 
service; was not manifested to a compensable degree within 
one year after the Veteran's return from service; and is 
otherwise unrelated to an injury, disease or event during 
service.

6.  The preponderance of the evidence is against a finding 
that residuals of a left ankle sprain, to include gouty 
arthritis, were affirmatively shown during service; were not 
manifested to a compensable degree within one year after the 
Veteran's return from service; and are otherwise unrelated to 
an injury, disease or event during service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.385 (2008).

3.  A left elbow disability, to include arthritis with acute 
epicondylitis and bursitis, was not incurred in or aggravated 
by active service; service connection for left elbow 
arthritis as a chronic disease may not be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309 (2008).

4.  Residuals of a left ankle sprain, to include gouty 
arthritis, were not incurred in or aggravated by active 
service; service connection for left ankle arthritis as a 
chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in October 2004, May 2006, 
August 2006 and June 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Despite this change in the regulation, the October 
2004, May 2006 and June 2008 notice letters informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

Notice letters dated in May 2006 and August 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In June 2005, the RO issued a formal 
finding that the Veteran's service treatment records were 
unavailable.  In August 2007, the RO noted that searches 
conducted at Fort Irwin were negative for any treatment 
records for the veteran in 1990 and 1991.  In August 2008, 
the Veteran indicated that he had no further evidence to 
submit in support of his claims and during his Board hearing 
in September 2008, the Veteran testified that he only 
received medical treatment at the VA Medical Center (VAMC).  
The Board further notes that although not pertinent to the 
claims currently on appeal, the records associated with the 
Veteran's claim for Social Security Administration benefits 
have been associated with the claims file.

The Court has held that VA has a statutory duty to assist a 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Despite numerous 
attempts by the RO, additional evidence regarding the 
Veteran's military record was not located.  The RO's actions 
constitute a "reasonably exhaustive search" of all available 
options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The RO has satisfied the duty to assist the Veteran 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran's VA treatment records and private medical 
records from the 1980's to the present reflect comprehensive 
treatment of the Veteran.  There is no indication that the 
Veteran has been diagnosed with residuals of frostbite.  As 
these treatment records are current and thorough, the Board 
finds that the preponderance of the medical evidence is 
against a current diagnosis of residuals of frostbite.  Thus, 
an examination is not required.  See McLendon, supra.  

The Veteran has been diagnosed with disabilities concerning 
his left ear, left elbow and left ankle.  The Board concludes 
examinations are not needed in these claims because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that medical opinions would aid in 
substantiating the Veteran's claims since they could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran alleges that he currently suffers from residuals 
of frostbite, left ear sensorineural hearing loss, a left 
elbow disability and a left ankle disability that are the 
result of his time on ACDUTRA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
Active military service is defined, in part, as active duty 
and any period of ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 
2002); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Frostbite Residuals

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of frostbite residuals, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

Review of the Veteran's claims file does not reveal a 
diagnosis of frostbite residuals.  The Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements in the present case are outweighed by the 
negative post-service treatment records.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The evidence of record does not support a finding that the 
Veteran has been diagnosed with frostbite residuals.  The 
Veteran's claim fails on element (1) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

B.  Left Ear Hearing Loss

The Veteran alleges that he currently suffers from left ear 
sensorineural hearing loss [that is the result of a mortar 
round explosion during training prior to his Desert Storm 
service] which was aggravated by his service from December 
1990 to May 1991.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2008).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In April 1984, upon periodic National Guard examination, the 
Veteran's audiological results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
n/a
25
LEFT
15
20
20
n/a
20

See Standard Form (SF) 88, periodic examination report, April 
15, 1984.  In June 1988, upon periodic National Guard 
examination, the Veteran's audiological results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
10
5
10
LEFT
35
25
10
15
5

See SF 88, periodic examination report, June 3, 1988.

Left ear sensorineural hearing loss was not demonstrated 
until the veteran was ordered to active duty in 1990.  The 
audiological results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
50
50
60
55
60

See SF 88, examination report, December 14, 1990.  Following 
this examination, the Veteran was seen in the otolaryngology 
clinic.  It was noted that he suffered from severe left ear 
sensorineural hearing loss.  The Veteran again reported that 
he had a history of a mortar blast injury to his left ear at 
Camp Shelby.  See service treatment record, December 15, 
1990.  

The record thus shows that the Veteran had normal left ear 
hearing until the December 1990 audiological examination, 
prior to his entry into active service.  As left ear hearing 
loss was noted at service entrance, the presumption of 
soundness does not attach. 

Upon discharge examination in April 1991, the Veteran 
continued to complain of left ear hearing loss.  See SF 93, 
examination report, April 6, 1991.  Unfortunately, the 
Veteran's April 1991 audiological findings upon discharge 
examination were not associated with the claims file.  There 
was no indication that the Veteran's left ear hearing loss 
was aggravated during his period of active service as he now 
alleges.  The Veteran's current contentions of active service 
aggravation of his left ear hearing loss are lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  No 
audiometric findings during this period of service document a 
worsening of the hearing loss.  Though the veteran may be 
competent to express his recollection of a worsening hearing 
loss, the extent thereof or cause thereof is beyond his 
competence as a lay person.

The next matter which must be resolved is whether there is 
clear and unmistakable evidence that the Veteran's pre-
existing left ear sensorineural hearing loss was not 
aggravated during service.  The Veteran was separated from 
active service after approximately five and one half months.  
No further complaints, findings, treatment, or diagnosis of 
left ear hearing loss were made during this period, with the 
exception of the separation examination report where the 
Veteran himself noted that he suffered from hearing loss.  
See Standard Form (SF) 93, April 6, 1991.  Unfortunately, the 
SF 88 examination report audiometric findings were not 
associated with the Veteran's claims file.  However, there is 
no further medical evidence of any left ear hearing loss.  
There is no evidence of a worsening of the left ear hearing 
loss due to service.  See Davis, Jensen, and Hunt, all supra.

Based on this record, the Board concludes that clear and 
unmistakable evidence establishes the Veteran's pre-existing 
left ear hearing loss was not aggravated by his brief period 
of active service.

As to the Veteran's period of ACDUTRA, there is no objective 
evidence establishing any injury and resulting disability 
ever occurred.  The service treatment records for the 
Veteran's period of ACDUTRA are unavailable.  There is no 
reference to a blast injury or other accident involving the 
Veteran's left ear, or to hospitalization therefor.  

The Board further finds it significant, with respect to the 
matter of aggravation, that following the Veteran's discharge 
from active service; he did not file a claim of service 
connection for a left ear hearing disability until 2004, 
almost 15 years after discharge from active duty.  The Board 
also points out that the medical evidence of record shows no 
additional complaints of left ear hearing loss.

To the extent that the veteran is now claiming that the left 
ear hearing loss underwent an increase in severity during his 
period of active duty, it is now well established that lay 
persons, such as the Veteran, without medical training are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1).

Therefore, for reasons expressed immediately above, the Board 
finds that the Veteran had left ear hearing loss prior to his 
entry into his period of active duty, and that clearly and 
unmistakably there was no increase in the severity of the 
pre-existing left ear hearing disability during or due to his 
brief military service.  For these reasons, the benefit 
sought on appeal is denied.

C.  Left Ankle and Left Elbow Disabilities

The Veteran alleges that he injured his left ankle and left 
elbow during one of the two week training periods required 
for his National Guard service.  The Veteran could not state 
when these injuries occurred.

Initially, the Board notes that the Veteran has been 
diagnosed with acute gouty arthritis of the left ankle and 
hypertrophic degenerative arthritis of the left elbow.  See 
private treatment records, N.C.H., July 17, 2003 and July 16, 
2005 (respectively).  Thus, element (1) of Hickson has been 
satisfied.

Review of the available service treatment records does not 
reveal any complaints of or treatment for a left ankle sprain 
or a left elbow disability.  As previously noted, service 
treatment records from the veteran's ACDUTRA are not 
available.  During his examinations in June 1988 and 1991, 
the veteran stated that he did not suffer from swollen or 
painful joints, did not have a painful or "trick" shoulder 
or elbow and did not have foot trouble.  See SFs 93; 
examination reports; June 3, 1988 and April 6, 1991.  Thus, 
element (2) of Hickson has not been satisfied.

The evidence of record fails to show the Veteran's current 
arthritis of the left ankle and left elbow to a compensable 
degree within one year of discharge from active service.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).  Thus, the Veteran is not 
afforded this presumption.

Additionally, the Board notes that almost 10 years after he 
was discharged from the National Guard, the Veteran was 
admitted to N.C.H. in February 1999 with complaints of chest 
pain.  Upon admission, the physical examination the Veteran 
underwent indicated that his musculoskeletal system was 
within normal limits and the Veteran did not indicate he 
suffered from disabilities associated with his left ankle or 
left elbow.  See private treatment records, N.C.H., February 
28, 1999.  The first indication of any problems associated 
with the Veteran's left ankle was in July 2003.  See private 
treatment records, N.C.H., July 17, 2003.  The documentation 
of the Veteran's left elbow pain was in August 2004.  See 
VAMC treatment records, August 26, 2004.

There is no medical evidence of record that provides a 
medical nexus between the Veteran's current left ankle and 
left elbow disabilities and his time in service.  The only 
evidence in support of the Veteran's claims is his own lay 
statements.  As noted above, while the Veteran is competent 
to report his current symptoms, he is not competent to 
provide a diagnosis or etiological statement regarding his 
left ankle and left elbow.  See Rucker, Layno, supra.
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the Veteran's claims.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for residuals of frostbite 
is denied.

Entitlement to service connection for left ear sensorineural 
hearing loss is denied.

Entitlement to service connection for a left elbow 
disability, to include arthritis with acute epicondylitis and 
bursitis, is denied.

Entitlement to service connection for residuals of a left 
ankle sprain, to include gouty arthritis, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to service connection for a right knee 
disability and a left knee disability, to include arthritis.

Review of the Veteran's service treatment records is unclear 
as to which knee the Veteran injured in service in 1984.  
Several of the treatment records note the Veteran's right 
knee was injured, and several indicate it was the Veteran's 
left knee that was injured.  The RO/AMC should contact the 
Veteran to provide a detailed statement as to how and when 
each knee was injured in service.  

After receiving the statement from the Veteran, clarifying 
his bilateral knee injuries, the Veteran should be scheduled 
for a new VA examination.  While the Veteran was afforded a 
VA examination in February 2008, the examiner assumed that 
the Veteran's right knee was injured in service and provided 
a negative opinion for his left knee disability without 
addressing the conflicting evidence in the service treatment 
records.  As the Court explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the 
Veteran's claims must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
January 2008 to the present.  Any 
attempt to obtain these records should 
be memorialized in the veteran's claims 
file.

2.  The RO/AMC should correspond with 
the Veteran to determine the nature of 
his bilateral knee injuries in service.  
The Veteran should be requested to 
state how and when he injured each 
knee.  Any response from the Veteran, 
or lack thereof, should be memorialized 
in the Veteran's claims file.

3.  After receiving clarification from 
the Veteran, he should be scheduled for 
a new VA joints examination to 
determine the nature and etiology of 
his bilateral knee disabilities.  The 
examiner should review pertinent 
documents in the Veteran's claims file 
in conjunction with the examination and 
so state in the examination report.  
The examiner should specifically 
address the conflicting information in 
the Veteran's service treatment records 
and state whether it is at least as 
likely as not that the Veteran's right 
knee disability and left knee 
disability are the result of diseases 
or injuries in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


